Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/118,248 received April 24, 2022. Claims 1-18 and 20-21 remain canceled, claims 22-23, 27, 37 and 40 are newly canceled, claims 19, 28, 32, 34-35, 38 and 41 are amended, claims 24-26, 29-31, 33, 36 and 39 are left as previously presented, and claims 42-49 are newly added. 
Note: claims 42-45 are now canceled due to the Examiner’s Amendment, see below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Roman Tsibulevskiy (61,827) on April 27, 2022.
NOTE: The amendments below, by the examiner, are to the claims as amended in the after final amendment filed April 24, 2022, approved and entered by this Office action.
The application has been amended as follows: Note: Claims 42-45 are canceled as part of this Examiner’s Amendment and the limitations are now included in independent claims 19, 35, 38 and 41 respectively.
Claim 19 should read as follows:
19. A device comprising:
a plumbing fixture including a top side, a valve, a power source, a sensor, and a far-field wireless power receiver, wherein the far-field wireless power receiver is operative to receive a far-field wireless power signal and charge the power source thereby such that at least one of the valve or the sensor is operative based on the power source, wherein the valve is operative based on the sensor, wherein the far-field wireless power receiver is an infrared receiver, wherein the far-field wireless power signal is an infrared signal, wherein the top side hosts the far-field wireless power receiver to receive the far-field wireless power signal originating from above the top side [[.]] , wherein the far-field wireless power receiver receives the far-field wireless power signal from a ceiling fixture.
Claim 35 should read as follows:
35. A device comprising:
a faucet including a top side, a valve, a power source, a sensor, and a far-field wireless power receiver, wherein the far-field wireless power receiver is configured to receive a far-field wireless power signal and charge the power source thereby such that at least one of the valve or the sensor operates based on the power source, wherein the valve is configured to operate based on the sensor, wherein the far-field wireless power receiver is an infrared receiver, wherein the far-field wireless power signal is an infrared signal, wherein the top side hosts the far-field wireless power receiver to receive the far- field wireless power signal originating from above the top side [[.]] , wherein the far-field wireless power receiver receives the far-field wireless power signal from a ceiling fixture.
Claim 38 should read as follows:
38. A device comprising:
a housing that houses a top side, a valve, a power source, a sensor, and a far- field wireless power receiver, wherein the far-field wireless power receiver is configured to receive a far-field wireless power signal and charge the power source thereby such that at least one of the valve or the sensor operates based on the power source, wherein the valve is configured to operate based on the sensor, wherein the far-field wireless power receiver is an infrared receiver, wherein the far-field wireless power signal is an infrared signal, wherein the top side hosts the far-field wireless power receiver to receive the far-field wireless power signal originating from above the top side [[.]] , wherein the far-field wireless power receiver receives the far-field wireless power signal from a ceiling fixture.
Claim 41 should read as follows:
41. A method comprising:
causing a far-field wireless power receiver to be installed on a plumbing fixture including a top side, a valve, a power source, and a sensor such that (a) the top side hosts the far-field wireless power receiver and (b) the far-field wireless power receiver is configured to receive a far-field wireless power signal originating from above the far-field wireless power receiver and charge the power source thereby such that at least one of the valve or the sensor is operative based on the power source while the valve is operative based on the sensor, wherein the far-field wireless power receiver is an infrared receiver, wherein the far-field wireless power signal is an infrared signal [[.]] , wherein the far-field wireless power receiver receives the far-field wireless power signal from a ceiling fixture.
Claim 42 is canceled.
Claim 43 is canceled.
Claim 44 is canceled.
Claim 45 is canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
During two telephonic interviews with the applicant, Attorney Roman Tsibulevskiy on 4/26 and 4/27/2022 and related prior art search, the examiner suggested an amendment to combine the limitation dealing with the ceiling fixture into the independent claims. Thus, an amendment doing such was agreed to during the second telephonic interview.
Regarding Claim 19: Though the prior art discloses a device comprising a plumbing fixture with a valve, power source, sensor and far-field wireless power receiver wherein the receiver receives power wirelessly to charge the power source and provide power to the sensor and valve, it fails to teach or suggest the aforementioned limitations of claim 19, and further including the combination of: 
a plumbing fixture including a top side, a valve, a power source, a sensor, and a far-field wireless power receiver … wherein the far-field wireless power receiver is an infrared receiver, wherein the far-field wireless power signal is an infrared signal, wherein the top side hosts the far-field wireless power receiver to receive the far-field wireless power signal originating from above the top side, wherein the far-field wireless power receiver receives the far-field wireless power signal from a ceiling fixture. 
Regarding Claim 35: Though the prior art discloses a device comprising a faucet with a valve, power source, sensor and far-field wireless power receiver wherein the receiver receives power wirelessly to charge the power source and provide power to the sensor and valve, it fails to teach or suggest the aforementioned limitations of claim 35, and further including the combination of:
a faucet including a top side, a valve, a power source, a sensor, and a far-field wireless power receiver … wherein the far-field wireless power receiver is an infrared receiver, wherein the far-field wireless power signal is an infrared signal, wherein the top side hosts the far-field wireless power receiver to receive the far- field wireless power signal originating from above the top side, wherein the far-field wireless power receiver receives the far-field wireless power signal from a ceiling fixture. 
Regarding Claim 38: Though the prior art discloses a device comprising a housing that houses a valve, power source, sensor and far-field wireless power receiver wherein the receiver receives power wirelessly to charge the power source and provide power to the sensor and valve, it fails to teach or suggest the aforementioned limitations of claim 38, and further including the combination of:
a housing that houses a top side, a valve, a power source, a sensor, and a far- field wireless power receiver … wherein the far-field wireless power receiver is an infrared receiver, wherein the far-field wireless power signal is an infrared signal, wherein the top side hosts the far-field wireless power receiver to receive the far-field wireless power signal originating from above the top side, wherein the far-field wireless power receiver receives the far-field wireless power signal from a ceiling fixture. 
Regarding Claim 41: Though the prior art discloses a method comprising causing a far-field wireless power receiver to be installed on a plumbing fixture with a valve, power source and sensor wherein the receiver receives power wirelessly to charge the power source and provide power to the sensor and valve, it fails to teach or suggest the aforementioned limitations of claim 41, and further including the combination of: 
causing a far-field wireless power receiver to be installed on a plumbing fixture including a top side, a valve, a power source, and a sensor such that the top side hosts the far-field wireless power receiver … wherein the far-field wireless power receiver is an infrared receiver, wherein the far-field wireless power signal is an infrared signal, wherein the far-field wireless power receiver receives the far-field wireless power signal from a ceiling fixture.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859